DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:
In [00209], the disclosure states: In one embodiment, the six-primary color system is for a 12-bit serial system. Current practices normally set black at bit 0 and white at bit 4095, for 12-bit video. In order to package six colors into the existing three-serial streams, the bit defining black is moved to bit 2048. Thus, the new encode has RGB values starting at 2048 for black and bit 4095 for white and CYM values starting at bit 2047 for black and bit 0 as white. In another embodiment, the six-primary color 10-bit serial system. It is unclear where the bit 4095, 2048 and 2047 come from since it is a 12-bit system.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,607,527 B1. Similar to Claim 11, Claim 1 and some of dependent claims are also under non-statutory double patenting rejection in view of Lucas et al. (US 2019/0043179 A1), Claim 17 and some of its dependent claims are under non-statutory double patenting rejection in view of Lucas et al. (US 2019/0043179 A1) and Jaspers (US 2008/0304469 A1 since they are either anticipated by, or the obvious variation of, the claim of above mentioned US Patent and copending applications.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated 10,607,527 B1, as shown in the table below.
Instant Application: 
US 10,607,527 B1 
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data1; 









a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data2; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 







a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 




wherein the set of image data further includes a bit level; 
an image data converter,
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data2; 

a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 







at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to convert the bit level of the set of image data, thereby creating an updated bit level1; 

wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; and 
wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the SDP parameters indicate that the set of image data being displayed on the at least one display device is using a six-primary color system.


Claim(s) 11 and some of its dependent claims is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/831,157, 16/853,203, 16/860,769, 16/887,807, 17/009,408, 17/060,917; Claim 11 of co[ending Application No. 17/060,869; Claim 1 of copending Application No. 17/060,959 and 17/076,383 in view of Wallace et al. (US 2016/0205367 A1). Similar to Claim 11, Claim 1 and some of dependent claims are also under non-statutory double patenting rejection (or provisional non-statutory double patenting rejection) in view of Lucas et al. (US 2019/0043179 A1), Claim 17 and some of its dependent claims are under non-statutory double patenting rejection (or provisional non-statutory double patenting rejection) in view of Lucas et al. (US 2019/0043179 A1) and Jaspers (US 2008/0304469 A1 since they are either anticipated by, or the obvious variation of, the claim of above mentioned US Patent and copending applications.  Due to the size of double patenting rejection, the Examiner just lists Claim 11 as an example.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim of copending application, as shown in the table below.

Instant Application: 
Application 16/831,157
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 









at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device;
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 

an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data1; 
at least one optical transfer function (OTF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Application 16/853,203
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify 







at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 

wherein the at least one display device and the image data converter are in network communication; and 




wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 




an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data1; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 







wherein the image data converter further includes a first link component and a second link component; 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device, 
wherein the first set of color channel data is converted using the first link component and the second set of image data is converted using the second link component, 
wherein once the set of image data has been converted by the image data converter for the at least one display device the set of SDP 
wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the SDP parameters indicate that the set of 86Attorney Docket No. 4329-007 image data being displayed on the at least one display device is using a six-primary color system.


Instant Application: 
Application 16/860,769
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify 






at least one transfer function (TF) for processing the set of image data; 






a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 



wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 




an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter further includes a cyan primary position; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Application 16/887,807
Claim 11. A system for displaying a six-primary color system, comprising: 

wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 






at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 


















wherein the image data converter is operable to convert the set of image data for display on the at least one display device.








an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data1; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to map the first set of color channel data and the second set of color channel data to a color matrix, 
wherein the color matrix includes primary color values for Red (R), Green (G), Blue (B), Cyan (C), Yellow (Y), and Magenta (M); 
wherein the C, M, and Y primary color values are substantially equal in 
wherein the C, M, and Y primary color values include a set of substantially inverted hue angles corresponding to a set of hue angles for the R, G, and B primary color values, respectively; Page 2 of 14Attorney Docket No. 4329-011Application No.: 16/887,807 Response to Non-Final Office Action mailed 12/10/2020 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the color matrix and an additive color space matrix corresponding to a specified color space; and wherein the specified color space uses an ITU-R BT709.6 color gamut.


Instant Application: 
Application 17/009,408
Claim 11. A system for displaying a six-primary color system, comprising: 

wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 






at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device; 





wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.







an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






at least one display device; 
wherein the set of image data further includes primary color data for at least five primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Application 17/060,869
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 






at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 








wherein the image data converter is operable to convert the set 

a set of image data; 
a set of primary color signals, wherein the set of primary color signals corresponds to a set of tristimulus values in XYZ color space; 




an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data1; 
at least one transfer function (TF) for processing the set of image data; 







at least one display device; 
wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to create an updated set of primary color signals from the set of tristimulus values in XYZ color space and a first primary triad, a second primary triad, a third primary triad, and a fourth primary triad; and 



Instant Application: 
Application 17/060,917
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 






at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data1; and 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set 


a set of image data, wherein the set of image data includes primary color data for at least four primary color values; 




an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data1; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






a display system; wherein the display system and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set 


Instant Application: 
Application 17/060,959
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 

at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein 
an image data converter1, 
wherein the image data converter includes a digital interface, and wherein the digital interface is operable to encode and decode the set of image data; and 
at least one display device; 


wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


a set of image data; 







an image data converter1; 



a set of Session Description Protocol (SDP) parameters; and 








at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Application 17/076,383
Claim 11. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, and 
wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 

at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, 
wherein the image data converter includes a digital interface, 
at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


a set of image data including a set of primary color signals, wherein the set of primary color signals corresponds to a set of values in xyY color space; 



an image data converter1; 




a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 






at least one display device; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Note: Regarding Application 17/060,959 and 17/075,383 fail to recite comprises at least one transfer function (TF) for processing the set of image data.  However Wallace discloses including transfer function (TF) for processing a set of image data has already been known to a POSITA before the effective filing date of the claimed invention ([0061]) in the field of multi-primary color display.  Therefore it would have been obvious to a POSITA to incorporate teaching of Wallace in order to provide more viewing options to users as taught by Wallace ([0003]).  Similarly references of Lucas and Jaspers disclose related missing limitation cited by above multiple applications.  Please see reasoning and motivation to combine in claim rejection below. 
11 as an example.
Provisional nonstatutory double patenting rejection is made is because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1).
1, Yoshiga discloses a system for displaying a six-primary color system ([0001]: a liquid crystal display device including six-color sub-pixels), comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data ([0002]: A liquid crystal display (LCD) device is one of the most widely used flat panel displays, and is used in a large variety of applications, from small-sized device (such as a mobile phone or a digital camera) to large-sized devices (such as televisions or computer monitors)); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330); and 
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device);  
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines).
Yoshiga fails to disclose wherein the single imager camera system includes at least one optical filter, and wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data.
at least one optical filter to modify the set of camera signal data, thereby creating a set of image data ([0051]: In an embodiment of the invention, there is provided an image capture device, such as a camera, comprising a plurality of optical filters arranged to capture values in a first colour space, such as a colour, luminance, and meta brightness of a point in visual space, and produce image data accordingly. In some embodiments, the image data may be generated in a different colour space to the first colour space).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lucas into that of Yoshiga and to add above limitation in order to provide images more appealing to a viewer as taught by Lucas ([0001]).
Yoshiga modified by Yoshiga fails to disclose including at least one transfer function (TF) for processing the set of image data; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data and wherein the at least one display device and the image data converter are in network communication.
However, Wallace discloses Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses: 
at least one transfer function (TF) for processing the set of image data ([0061]: The transfer function can be an electro-optical transfer function …); 
an image data converter, wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format);  
wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Yoshiga modified by Lucas and to add above limitation in order to provide more viewing options to users as taught by Wallace ([0003]).
Yoshiga modified by Lucas and Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Yoshiga modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming for displaying.

Regarding Claim 11, Claim 11 is in similar scope to Claim 1 except missing the limitation of “wherein the signal image camera system includes at least one optical filter”.  Therefore the rejection to Claim 1 is also applied to Claim 11.

Regarding Claim 12, Yoshiga discloses wherein the set of camera signal data includes Red (R), Green (G), and Blue (B) primary color values (Fig.3: notice inputs R,G, and B).

Regarding Claim 13, Yoshiga discloses wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data (Fig.3: notice output YMC.  The Examine takes Official Notice that a skilled person before the effective filing date of the claimed invention had known that YMC is inverted version of BGR).

Regarding Claim 15, Yoshiga discloses wherein the set of image data includes the set of camera signal data and the inverted set of camera signal data (Fig.2: notice RGBYMC six colors).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Chiba et al. (US 2019/0069768 A1).
Regarding Claims 2-4, Yoshiga as modified fails to disclose wherein the at least one optical filter is an absorptive optical filter, wherein the at least one optical filter is a dichroic optical filter and wherein the at least one optical filter selectively transmits and blocks light based on at least one cutoff frequency.
However Chiba teaches using absorptive optical filter ([0064]: Alternatively, an absorptive optical filter that absorbs light outside of the three wavelength regions W2, W7, and WR may be used as the optical filter 262), a dichroic filter ([0111]: Also, the optical filter may be a reflection member that can select a wavelength, and for example, may be a dichroic mirror) in a camera ([0031]: The calculation system of the present invention can be applied to an electronic endoscope system including an electronic endoscope or an image capture system including an image capture apparatus such as a digital video camera).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chiba into that of Yoshiga as modified and to add limitations of wherein the at least one optical filter is an absorptive optical filter, wherein the at least one optical filter is a dichroic optical filter and wherein the at least one optical filter selectively transmits and blocks light based on at least one cutoff frequency (either absorptive optical filter or dichroic filter is to transmit and block light based on at least one cutoff frequency) so the system can be used in biological field as taught by Chiba ([0006]-[0007]: effective for diagnosis … biological information such as an oxygen saturation level of hemoglobin included in biological tissue can be calculated without causing a decrease in the frame rate of a captured image).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Gallagher et al. (US 2002/0130957 A1).
Regarding Claims 5 and 7, Yoshiga as modified fails to disclose wherein the at least one optical filter is a neutral density filter and wherein the at least one optical filter is a Bayer pattern optical filter.
From another aspect, the invention includes an image sensor for generating an image signal useful in an extended dynamic range system, wherein the image sensor includes … and a structural element ... This structural element may take the form of: a) … or c) a neutral density filter overlying the photosites, …) and Bayer pattern filter ([0064]: an image sensing device having a Bayer pattern filter array) had been known to a POSITA.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gallagher into that of Yoshiga as modified and to add above limitation in order to preserve information resulting from capturing information with an extended dynamic range image sensing device ([0001]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Scola et al. (US 6,175,644 B1).
Regarding Claim 6, Yoshiga as modified fails to disclose wherein the at least one optical filter is a machine vision filter.
However Scola teaches machine version filtering technique had been known as a conventional technique before the effective filing date of the claimed invention (col.1 lines 59-62: Conventional machine vision filtering and thresholding techniques, while typically capable of compensating for predictable, generally uncomplicated image feature fluctuation and noise…).  Therefore it would have been obvious to one ordinary .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Gallagher et al. (US 2002/0130957 A1) as applied to Claim 7 above, and further in view of Kusaka (US 2015/0256778 A1) and CYGM filter (Wikipedia published on 14 December 2017, downloaded @https://en.wikipedia.org/w/index.php?title=CYGM_filter&oldid=815388285).
Regarding Claims 8-9, Yoshiga as modified fails to disclose wherein the Bayer pattern optical filter is modified to include Cyan (C), Yellow (Y), and Magenta (M) color primaries and wherein the Bayer pattern optical filter is modified to include Cyan (C) and Yellow (Y) color primaries.
However Kusaka discloses camera system includes Bayer pattern optical modified to include Cyan, Yellow and Magenta had already been known to a POSITA before the effective filing date of the claimed invention ([0240]: While the image sensor 212 achieved in each of the embodiments described above includes color filters disposed at the image-capturing pixels thereof in the Bayer array pattern, the structures of such color filters and the array pattern of the color filters are not limited to those in the embodiments, and the present invention may be adopted in conjunction with an array of complementary color filters (green: G, yellow: Ye, magenta: Mg, cyan: Cy) or in conjunction with an arrangement other than the Bayer array).  “CYGM filter” teaches CYGM gives more accurate luminance information than the Bayer filter, hence a wider dynamic range (p.1 second paragraph).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kusaka into that of Yoshiga as modified and to add above limitation in order to provide a wider dynamic range image to users who focus more on dynamic range than color accuracy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Chen (US 2018/0308410 A1).
Regarding Claim 10, Yoshiga as modified fails to disclose wherein the single image camera system includes an imager timing generator, wherein the imager timing generator handles demultiplexing.
However Chen teaches timing demultiplexing had been known to be used in the field of multi-displaying before the effective filing date of the claimed invention ([0031]: In the present invention, the timing of one of the DE-mux1, DE-mux2, DE-mux3, DE-mux4 has different pulse intervals.  Also see Fig.6 and [0033]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Yoshiga as the number of output channels of the data driving circuit as taught by Chen ([0002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Jaspers (US 2008/0304469 A1).
Regarding Claim 17, Yoshiga discloses a system for displaying a six-primary color system ([0001]: a liquid crystal display device including six-color sub-pixels), comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data ([0002]: A liquid crystal display (LCD) device is one of the most widely used flat panel displays, and is used in a large variety of applications, from small-sized device (such as a mobile phone or a digital camera) to large-sized devices (such as televisions or computer monitors)); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330); and 
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device);  
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines).
Yoshiga fails to disclose wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data.
However Lucas discloses it had been known to a POSITA to include at least one optical filter to modify the set of camera signal data, thereby creating a set of image data ([0051]: In an embodiment of the invention, there is provided an image capture device, such as a camera, comprising a plurality of optical filters arranged to capture values in a first colour space, such as a colour, luminance, and meta brightness of a point in visual space, and produce image data accordingly. In some embodiments, the image data may be generated in a different colour space to the first colour space).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lucas into that of Yoshiga and to add above limitation in order to provide images more appealing to a viewer as taught by Lucas ([0001]).
Yoshiga modified by Yoshiga fails to disclose including at least one transfer function (TF) for processing the set of image data; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data and wherein the at least one display device and the image data converter are in network communication.
Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses: 
at least one transfer function (TF) for processing the set of image data ([0061]: The transfer function can be an electro-optical transfer function …); 
an image data converter, wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format);  
wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with Yoshiga modified by Lucas and to add above limitation in order to provide more viewing options to users as taught by Wallace ([0003]).
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Yoshiga modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming for displaying.
Yoshiga as modified further fails to explicitly disclose wherein the single imager camera system includes a wide gamut camera.
However Jaspers discloses a wide gamut camera had already available before the effective filing date of the claimed invention (Fig.3 and [0072]: FIG. 3 shows an exemplary embodiment, in which also a camera 301 (in this example a wide gamut camera) applies RGBmax constancy (although other "standard" cameras may also apply it to undo their peculiarities, due to filters, processing, etc., and the application may be either in the camera or a separate post-processing device on the transmission side)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jaspers into that of Yoshiga as modified and to include a wide gamut camera in order to generate colors in an extended range representation as taught by Jaspers ([0073]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Jaspers (US 2008/0304469 A1) as applied to Claim 17 above, and further in view of Sakakibara et al. (US 2018/0224333 A1) and Tadamichi et al. (US 3,481,258).
18, Yoshiga as modified fails to explicitly disclose wherein the wide gamut camera includes a plurality of wide band optical filters and at least one photoconductor.
However Sakakibara discloses including a plurality of wide band optical filters ([0102]: the digital camera 10 in the present embodiment can grasp, by using the three types of the bandpass filters having relatively wide transmission wavelength bands, the wavelength band in which the spectrum characteristic of the reflectivity of the image-capturing target object abruptly varies from the captured image data by irradiating the two types of illuminations having the phases that are different from each other) and Tadamichi discloses including at least one photoconductor (Claim 2: An automatic exposure camera comprising a photo-conductor, a variable speed shutter mechanism …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakakibara and Tadamichi into that of Yoshiga as modified and to add the above missing limitation to meet user’s requirement for grasping the wavelength band in which the spectrum characteristic of the reflectivity of the image-capturing target object abruptly varies from the captured image data  and supporting automatic exposure since those are proven techniques used in the camera technology.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Lucas et al. (US 2019/0043179 A1), Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Jaspers (US 2008/0304469 A1) as applied to Claim 17 above, and further in view of Gish et al. (US 2015/0022685 A1).
Regarding Claim 19, Yoshiga as modified fails to explicitly disclose wherein the set of camera signal data is RAW data.
However Gish teaches raw image capture device sensor ([0068]) had been known to a POSITA before the effective filing date of the claimed invention and the native raw RGB sensor signals can be further processed by the camera's firmware ([0106]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gish into that of Yoshiga as modified and to add above limitation in order to allow users to further process captured raw data.

Regarding Claim 20, Yoshiga discloses wherein the set of camera signal data is received by an output transform, wherein the output transform is operable to map the set of camera signal data to the six-primary color system (Fig.1 and [0006]: According to one aspect of some embodiments, a pixel structure is provided. The pixel structure of the embodiments includes three primary sub-pixels of a first color, a second color, and a third color; a logic circuit; and three secondary sub-pixels of a fourth color, a fifth color, and a sixth color. The logic circuit has three input terminals and three output terminals, and a voltage of each of the three output terminals is corresponding to a logic combination of voltages of the three input terminals. The three primary sub-pixels are coupled to the three input terminals respectively, and the three secondary sub-pixels are coupled to the three output terminals respectively).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the set of camera signal data and the inverted set of camera signal data have equal saturation values and wherein the single imager camera system eliminates inconsistencies with gamma tracking and white point designation in the set of image data as claimed in Claims 14 and 16.  The closest prior art, Yoshiga et al. (US 2011/0273493 A1) discloses wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data However, it fails to disclose above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUN HE/Primary Examiner, Art Unit 2613